Citation Nr: 1531957	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, claimed as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran had active service from May 1977 to October 1977 and from February 1981 to August 1986. This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2009 rating decisions issued by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran asserts that he has vertigo that onset due to either his service-connected sinusitis or his service-connected migraine headaches. In an August 2007 report of VA examination, the physician concluded that "if the [Veteran] has sinusitis, it is at least as likely as not caused or aggravated by the vertigo." However, the Board finds this opinion deficient as the examiner did not answer the relevant inquiry, i.e. whether the service-connected sinusitis caused or aggravated the claimed vertigo.

Regarding the Veteran's assertion that his vertigo is secondary to his service-connected migraine headaches, the Board is aware that in a December 2008 VA examination the Veteran was diagnosed with benign paroxysmal positional vertigo. The physician opined that the benign paroxysmal positional vertigo was not caused by or a result of the service-connected migraine headaches. The physician explained that the Veteran's symptoms were consistent with the classic symptoms of benign positional vertigo (i.e., brief episodes of true vertigo usually brought on by changes in head or body position, lasting only several minutes and may or may not be accompanied by nausea or vomiting). The physician noted that though the Veteran reported subjective increase in his vertiginous episodes he had no increase in his episodes of migraine headaches. The physician explained that migrant variant vertigo generally follows the same pattern as migraine headaches. The physician commented that if the Veteran had migraine variant vertigo, the episodes would last hours and have associated migraine symptoms. Thus the physician concluded that the Veteran's vertigo was more likely than not "NOT" caused by or related to the service-connected migraine headaches.

However, the Board notes that a July 2009 neurology clinic note documents "vertigo, episodic since 2003, spontaneous, no precipitant that he is aware of, happening sitting, lying, walking. Lasts a brief period of time, a few minutes maximum, now happening virtually every day. Not a benign positional vertigo story." Further, in the neurology clinic note the treating physician indicated that another physician thought the vertigo may be part of the Veteran's migraine syndrome.

Given the inadequacy of the August 2007 VA examination and this additional evidence indicating a possible causal relationship, the Board finds that another examination is needed in this case. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for a VA neurological examination to determine the nature and likely etiology of the claimed vertigo. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the August 2007 VA examination report, the December 2008 VA examination report and the July 2009 VA neurology clinic note, the examiner should provide opinions with supporting rationale as to the following: 
 
(a) Whether it is at least as likely as not that any vertigo disability was caused by service-connected disease or injury (i.e., sinusitis or migraine headaches).

(b) Whether it is at least as likely as not that any vertigo disability is aggravated by (permanently worsened) service-connected disease or injury (i.e., sinusitis or migraine headaches).  

If aggravation of any vertigo disability by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examination report must include complete rationale for all opinions and conclusions reached.
 
2. After completing all indicated development, the AOJ should readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




